             Case 2:17-bk-23812-BR                   Doc 272 Filed 08/17/21 Entered 08/17/21 18:59:28                                       Desc
                                                      Main Document     Page 1 of 8



    Attorney or Party Name, Address, Telephone & FAX Nos., State Bar No. &      FOR COURT USE ONLY
    Email Address
    D. EDWARD HAYS, #162507
    ehays@marshackhays.com
    CHAD V. HAES, #267221
    chaes@marshackhays.com
    MARSHACK HAYS LLP
    870 Roosevelt
    Irvine, CA 92620
    Telephone: (949) 333-7777
    Facsimile: (949) 333-7778



         Individual appearing without an attorney
         Attorney for: David M. Goodrich, Chapter 7 Trustee

                                             UNITED STATES BANKRUPTCY COURT
                                    CENTRAL DISTRICT OF CALIFORNIA – LOS ANGELES DIVISION
                                                                                CASE NO.: 2:17-bk-23812-BR
    In re:
                                                                                CHAPTER: 7
    BENJAMIN W. GONZALES,
                                                                                NOTICE OF LODGMENT OF ORDER IN BANKRUPTCY
                                                                                CASE RE: (title of motion1): TRUSTEE’S MOTION
                                                                                FOR: 1. APPROVAL OF SUBORDINATION AGREEMENT
                                                                                BETWEEN THE TRUSTEE AND BANK OF AMERICA;
                                                                                AND 2. AUTHORIZATION TO SELL REAL PROPERTY
                                                                                (A) OUTSIDE THE ORDINARY COURSE OF BUSINESS;
                                                                  Debtor(s)     (B) FREE AND CLEAR OF LIENS, CLAIMS, AND
                                                                                ENCUMBRANCES; (C) SUBJECT TO OVERBID; AND
                                                                                (D) FOR DETERMINATION OF GOOD FAITH
                                                                                PURCHASER UNDER 11 U.S.C. §363(M)


PLEASE TAKE NOTE that the order titled ORDER GRANTING TRUSTEE’S MOTION FOR: 1. APPROVAL OF
SUBORDINATION AGREEMENT BETWEEN THE TRUSTEE AND BANK OF AMERICA; AND 2. AUTHORIZATION TO
SELL REAL PROPERTY (A) OUTSIDE THE ORDINARY COURSE OF BUSINESS; (B) FREE AND CLEAR OF LIENS,
CLAIMS, AND ENCUMBRANCES; (C) SUBJECT TO OVERBID; AND (D) FOR DETERMINATION OF GOOD FAITH
PURCHASER UNDER 11 U.S.C. §363(M) was lodged on (date) August 17, 2021 and is attached. This order relates to
the motions which are docket numbers 263.




1
    Please abbreviate if title cannot fit into text field.

             This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2012                                                         Page 1                        F 9021-1.2.BK.NOTICE.LODGMENT
8/17/2021   Case 2:17-bk-23812-BR                            Doc 272 Filed 08/17/21
                                                                        Lodged Order UploadEntered
                                                                                            (L.O.U) 08/17/21 18:59:28    Desc
                                                              Main Document       Page 2 of 8

                                              Bankruptcy LODGED ORDER UPLOAD FORM

                                                                                                               Tuesday, August 17, 2021




     Upload Again




   C O N F I R M AT I O N :

    Yo u ' v e s u c c e s s f u l l y u p l o a d e d t h e o r d e r :
   ( 10316333.doc )
      A new order has been added




             Office: Los Angeles
             C a s e Ti t l e : B e n j a m i n W G o n z a l e s
             Case Number: 17-23812
             Judge Initial: BR
             C a s e Ty p e : b k ( B a n k r u p t c y )
             Document Number: 263
             On Date: 08/17/2021 @ 06:34 PM


   Please print                this confirmation for future reference.



   T h a n k Yo u !

   United States Bankruptcy Court, Central District of California
   Edward R. Roybal Federal Building and Courthouse
   255 East Temple Street, Los Angeles, CA 90012




https://ecf-ciao.cacb.uscourts.gov/UploadOrders/Default.aspx?cmCookie=2935163-75964-856696229226314.532429904250887&cmCaseType=bk&c…      1/1
 Case 2:17-bk-23812-BR             Doc 272 Filed 08/17/21 Entered 08/17/21 18:59:28           Desc
                                    Main Document     Page 3 of 8



 1   D. EDWARD HAYS, #162507
     ehays@marshackhays.com
 2   CHAD V. HAES, #267221
     chaes@marshackhays.com
 3   MARSHACK HAYS LLP
     870 Roosevelt
 4   Irvine, California 92620
     Telephone: (949) 333-7777
 5   Facsimile: (949) 333-7778

 6   Attorneys for Chapter 7 Trustee,
     DAVID M. GOODRICH
 7

 8                                   UNITED STATES BANKRUPTCY COURT

 9                      CENTRAL DISTRICT OF CALIFORNIA – LOS ANGELES DIVISION

10   In re                                                 Case No. 2:17-bk-23812-BR

11   BENJAMIN W. GONZALES,                                 Chapter 7
12                                                            ORDER GRANTING TRUSTEE’S
                        Debtor.
                                                              MOTION FOR:
13                                                             1. APPROVAL OF SUBORDINATION
                                                                  AGREEMENT BETWEEN THE
14                                                                TRUSTEE AND BANK OF
                                                                  AMERICA; AND
15                                                             2. AUTHORIZATION TO SELL REAL
                                                                  PROPERTY (A) OUTSIDE THE
16                                                                ORDINARY COURSE OF
                                                                  BUSINESS; (B) FREE AND CLEAR
17                                                                OF LIENS, CLAIMS, AND
                                                                  ENCUMBRANCES; (C) SUBJECT
18                                                                TO OVERBID; AND (D) FOR
                                                                  DETERMINATION OF GOOD
19                                                                FAITH PURCHASER UNDER
                                                                  11 U.S.C. §363(M)
20
                                                           Hearing
21
                                                           Date:   August 10, 2021
22                                                         Time: 2:00 p.m.
                                                           Place: Courtroom 1668 (Hon. Barry Russell)
23                                                                 255 East Temple Street
                                                                   Los Angeles, California 90012
24

25             On August 10, 2021, at 2:00 p.m., the Court held a hearing regarding the motion filed by David
26   M. Goodrich, in his capacity as Chapter 7 Trustee (“Trustee”)1 of the bankruptcy estate of Benjamin
27

28   1
         All terms not otherwise defined herein are used as they are defined in the Motion.

                                                          1
     4815-9994-3413,v.1/1239-013
 Case 2:17-bk-23812-BR             Doc 272 Filed 08/17/21 Entered 08/17/21 18:59:28                Desc
                                    Main Document     Page 4 of 8



 1   W. Gonzales (“Debtor”), entitled “Trustee’s Motion for Order: 1. Approving Subordination

 2   Agreement Between the Trustee and Bank of America; 2. Approving Compromise Between Trustee and

 3   Comerica Bank;2 and 3. Authorizing Sale of Real Property (A) Outside the Ordinary Course of

 4   Business, (B) Free and Clear of Liens, Claims, and Encumbrances, (C) Subject to Overbid, and

 5   (D) for Determination of Good Faith Purchaser Under 11 U.S.C. §363(M); Memorandum of Points

 6   and Authorities; Declarations of David M. Goodrich and Rogelio Sanchez in Support” (“Motion”),

 7   filed on July 20, 2021, as Docket No. 263. Appearances were as noted on the record.

 8            The Court has considered the Motion and its supporting evidence, the notice of Motion, the

 9   Law Firm of Fox and Fox’s Opposition, Comerica Bank’s Reply Memorandum, all other pleadings

10   and papers filed in this case, and the oral arguments and representations of counsel on the record at the

11   hearing. For the reasons set forth in the Motion, and on the record, the Court enters its order as

12   follows:

13             IT IS ORDERED:

14            1.        The Motion is granted;

15            2.        The Trustee is authorized to sell, outside the ordinary of course of business pursuant to

16   11 U.S.C. § 363(b), the property commonly known as 14930 Mar Vista St. Whittier, California 90605

17   (“Property”) which is legally described as:

18                      Real property in the City of Whittier, County of Los Angeles, State of
                        California, described as follows:
19
                        THE NORTHWESTERLY 135 FEET OF LOT 13 OF TRACT 11571, IN
20                      THE CITY OF WHITTIER, COUNTY OF LOS ANGELES, STATE OF
                        CALIFORNIA, AS PER MAP RECORDED IN BOOK 243 PAGES 27
21                      TO 29 INCLUSIVE OF MAPS, IN THE OFFICE OF THE COUNTY
                        RECORDER OF SAID COUNTY.
22
                        EXCEPT THEREFROM THE SOUTHWESTERLY 185 FEET
23                      MEASURED ALONG THE NORTHWESTERLY LINE OF SAID LOT.
24                      APN: 8149-030-005 and 8149-030-006
25

26

27

28   2
       Approval of the compromise between the Trustee and Comerica Bank is subject to a separate order
     lodged concurrently herewith.
                                                            2
     4815-9994-3413,v.1/1239-013
 Case 2:17-bk-23812-BR                Doc 272 Filed 08/17/21 Entered 08/17/21 18:59:28               Desc
                                       Main Document     Page 5 of 8



 1            3.        The sale of the Property is free and clear of all liens, claims, and interests under

 2   11 U.S.C. § 363(f), including but not limited to the following:

 3                      A.         The Property shall be sold free and clear of the Deed of Trust securing an

 4   original indebtedness of $150,000 recorded June 30, 2015, as Instrument No. 15-779609 in favor of

 5   Frank O. Fox, and said Deed of Trust does not attach to the sale proceeds;

 6                      B.         The Property shall be sold free and clear of the judgment lien based on the

 7   Abstract of Support Judgment in favor of Gretel A. Gonzales, recorded on February 19, 2016, as

 8   Instrument No. 20160183748, and said Abstract of Judgment does not attach to the sale proceeds;

 9                      C.         The Property shall be sold free and clear of the Deed of Trust securing an

10   original indebtedness of $250,000 recorded August 9, 2016, as Instrument No. 16-940681 in favor of

11   Frank O. Fox, and said Deed of Trust does not attach to the sale proceeds;

12                      D.         The Property shall be sold free and clear of the judgment lien based on the

13   Abstract of Judgment in favor of Comerica Bank, recorded on January 31, 2019, as Instrument No.

14   20190095204, and said Abstract of Judgment does not attach to the sale proceeds;

15            4.        Trustee is authorized to sign all documents necessary to consummate the sale and close

16   escrow including, but not limited to, a purchase and sale agreement, grant deed, and escrow

17   instructions;

18            5.        Trustee and escrow are authorized to pay all real property taxes apportioned based on

19   the date of closing;

20            6.        The BofA Subordination Agreement attached as Exhibit “1” to the Motion is approved

21   in its entirety (“BofA Subordination Agreement”) and Trustee is authorized to take all steps necessary

22   to enter consummate its terms;

23            7.        Trustee and escrow are authorized to pay BofA pursuant to a demand submitted to

24   escrow and subject to the terms set forth in the BofA Subordination Agreement;

25            8.        Trustee and escrow are authorized to pay all costs of sale including 6% commissions

26   from the funds otherwise payable to BofA on account of its second-in-priority deed of trust pursuant to

27   the BofA Subordination Agreement;

28   ///


                                                               3
     4815-9994-3413,v.1/1239-013
 Case 2:17-bk-23812-BR             Doc 272 Filed 08/17/21 Entered 08/17/21 18:59:28              Desc
                                    Main Document     Page 6 of 8



 1            9.        Trustee and escrow are authorized to pay the Estate the subordinated portion of BofA’s

 2   Second DoT in the amount of $300,000;

 3            10.       Buyers, Raul Ruiz and Blanca Ruiz, are good faith purchasers entitled to the protections

 4   set forth in 11 U.S.C. § 363(m); and

 5            11.       The 14-day stay regarding the effectiveness of this order is waived.

 6                                                         ###

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                            4
     4815-9994-3413,v.1/1239-013
        Case 2:17-bk-23812-BR                   Doc 272 Filed 08/17/21 Entered 08/17/21 18:59:28                                       Desc
                                                 Main Document     Page 7 of 8



                                        PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
870 ROOSEVELT, IRVINE, CA 92620

A true and correct copy of the foregoing document entitled (specify): NOTICE OF LODGMENT will be served or was
served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated
below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On
August 17, 2021, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:
                                                                          Service information continued on attached page

2. SERVED BY UNITED STATES MAIL: On August 17, 2021, I served the following persons and/or entities at the last
known addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed
envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here
constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.
DEBTOR
BENJAMIN W GONZALES
P.O. BOX 1530
LOS ANGELES, CA 90001
                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on August 17, 2021, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.
VIA OVERNIGHT MAIL:
PRESIDING JUDGE’S COPY
HONORABLE BARRY RUSSELL
UNITED STATES BANKRUPTCY COURT, CENTRAL DISTRICT OF CALIFORNIA
EDWARD R. ROYBAL FEDERAL BUILDING AND COURTHOUSE
255 E. TEMPLE ST., SUITE 1660 / COURTROOM 1668
LOS ANGELES, CA 90012
                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.
  August 17, 2021                  Chanel Mendoza                             /s/ Chanel Mendoza
 Date                          Printed Name                                                   Signature




        This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2012                                                    Page 2                        F 9021-1.2.BK.NOTICE.LODGMENT
       Case 2:17-bk-23812-BR                   Doc 272 Filed 08/17/21 Entered 08/17/21 18:59:28                                       Desc
                                                Main Document     Page 8 of 8



1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): CONTINUED:
     ATTORNEY FOR CREDITOR BMW BANK OF NORTH AMERICA, C/O AIS PORTFOLIO SERVICES, LP:
       Bhagwati Barot bbarot@aissolution.com
     ATTORNEY FOR CREDITOR/PLAINTIFF COMERICA BANK: Jennifer Witherell Crastz jcrastz@hrhlaw.com
     ATTORNEY FOR CREDITOR/PLAINTIFF COMERICA BANK: Christopher D Crowell ccrowell@hrhlaw.com
     CREDITOR BANK OF AMERICA, N.A.: Joseph C Delmotte ecfcacb@aldridgepite.com,
       JCD@ecf.inforuptcy.com; jdelmotte@aldridgepite.com
     INTERESTED PARTY COURTESY NEF: Howard M Ehrenberg hehrenberg@sulmeyerlaw.com,
       hehrenberg@ecf.inforuptcy.com; mviramontes@ecf.inforuptcy.com
     INTERESTED PARTY ANDY EPSTEIN: Andy J Epstein taxcpaesq@gmail.com
     CREDITOR FRANK O FOX AND DEFENDANT THE LAW FIRM OF FOX AND FOX: Frank O Fox
       frank@foxandfox.com
     TRUSTEE DAVID M GOODRICH (TR): David M Goodrich (TR) dgoodrich@wgllp.com, c143@ecfcbis.com;
       dgoodrich11@ecf.axosfs.com; lrobles@wgllp.com
     ATTORNEY FOR TRUSTEE DAVID M GOODRICH (TR): Chad V Haes chaes@marshackhays.com,
       chaes@ecf.courtdrive.com; cmendoza@ecf.courtdrive.com; cmendoza@marshackhays.com;
       kfrederick@ecf.courtdrive.com
     ATTORNEY FOR TRUSTEE DAVID M GOODRICH (TR): D Edward Hays ehays@marshackhays.com,
       ehays@ecf.courtdrive.com; kfrederick@ecf.courtdrive.com; cmendoza@marshackhays.com;
       cmendoza@ecf.courtdrive.com
     ACCOUNTANT SAM S LESLIE: Sam S Leslie admin@leaaccountancy.com
     ATTORNEY FOR TRUSTEE DAVID M GOODRICH (TR): Laila Masud lmasud@marshackhays.com,
       lmasud@ecf.courtdrive.com; kfrederick@ecf.courtdrive.com
     ATTORNEY FOR DEBTOR BENJAMIN W GONZALES: James R Selth jim@wsrlaw.net, jselth@yahoo.com;
       brian@wsrlaw.net; vinnet@ecf.inforuptcy.com
     INTERESTED PARTY COURTESY NEF: Valerie Smith claims@recoverycorp.com
     UNITED STATES TRUSTEE (LA): United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
     ATTORNEY FOR DEBTOR BENJAMIN W GONZALES: Daniel J Weintraub dan@wsrlaw.net,
       vinnet@ecf.inforuptcy.com; gabby@wsrlaw.net; eduardo@wsrlaw.net
     ATTORNEY FOR CREDITOR BONIAL & ASSOCIATES, P.C. – PHH: Gilbert R Yabes
       ecfcacb@aldridgepite.com, GRY@ecf.inforuptcy.com; gyabes@aldridgepite.com
     ATTORNEY FOR CREDITOR GRETEL GONZALES: Jasmin Yang jasmin.yang@usdoj.gov,
       USACAC.CIVIL@usdoj.gov




       This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2012                                                   Page 3                        F 9021-1.2.BK.NOTICE.LODGMENT
